[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 605 
The judgment should be modified to the extent of requiring Kate Darling Bertolini to deposit additional securities sufficient to yield sixty-five per cent of fifty per cent of the deficiency in income of the Annie R. Tinker obligation, and to pay sixty-five per cent of *Page 606 
fifty per cent of the arrears in income arising under that obligation and the Annie R. Tinker Memorial Home is required to deposit additional securities sufficient to yield thirty-five per cent of fifty per cent of the deficiency in income and to pay thirty-five per cent of fifty per cent of the arrears in income.
The judgment of the Appellate Division and that of the Special Term should be modified in accordance with this opinion, and as so modified affirmed, without costs. (See 269 N.Y. 676.)
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, and FINCH, JJ., concur. CROUCH, J., not sitting.
Judgment accordingly.